OPINION OF THE COURT
Per Curiam.
Respondent Barry Ira Spiegler was admitted to the practice of law in the State of New York by the First Judicial Department on February 9, 1973. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
On August 3, 2006, this Court immediately suspended respondent from the practice of law until further order of the Court, pursuant to 22 NYCRR 603.4 (e) (1) (i), due to his willful failure to comply with the Departmental Disciplinary Committee’s lawful demands in connection with its investigation into two complaints that alleged, inter alia, his failure to respond to a client’s inquiries, failure to disburse $27,000 in estate funds, and his retention of a $10,000 legal fee without performing any work on the case.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the order of suspension. The Committee notes that it could have submitted this motion to disbar on or about February 3, 2007, but the Committee did not do so because in September 2006, shortly after this Court suspended respondent, respondent retained counsel who indicated that respondent would resolve the underlying complaints and seek removal of his suspension. Neither has occurred and counsel has since withdrawn from respondent’s matter.
A copy of this motion was served on respondent via first class mail and certified mail, return receipt requested—however, he submitted no response (he also failed to respond to the motion for interim suspension).
Given that almost two years have elapsed since the date of this Court’s interim suspension order, and respondent has nei*220ther appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent’s name stricken from the roll of attorneys in the State of New York (Matter of Ryans, 46 AD3d 71 [2007]; Matter of Johnson, 22 AD3d 106 [2005]).
Tom, J.P., Saxe, Friedman, Williams and Buckley, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.